Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 13 - 17, 23, - 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim, U.S. Patent Publication No. 2019/0246409.
Kim teaches:

1. A method of wireless communication, comprising: 
	determining a physical downlink control channel (PDCCH) limit corresponding to at least one of a number of blind detections (BDs) and a number of control channel elements (CCEs) based on one or more PDCCH candidates for a first cell that are monitored in a second cell or one or more PDCCH candidates for the first cell that are monitored in the at least a third cell, wherein the first cell is scheduled by the second cell and the at least a third cell different from the second cell (configuring a PDCCH search space and PDCCH BD methods of a UE in an environment in which one UCell may be scheduled by a plurality of cells, [0425], PDCCH search space for scheduling of a scheduled cell may be configured simultaneously in all of scheduling cells that schedule other cells, [0426]); and 
	communicating one or more PDCCH transmissions for the first cell from the second cell and the at least a third cell based on the PDCCH limit (the UE may attempt PDCCH BD to detect scheduling information for the scheduled cell, at the same time in the search spaces of the plurality of scheduling cells, [0426]).  

2. The method of claim 1, wherein the first cell corresponds to a scheduled cell, and wherein determining the PDCCH limit includes determining the PDCCH limit corresponding to the number of BDs and the CCEs in a slot of the second cell and a slot of the third cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  

3. The method of claim 2, wherein determining the PDCCH limit includes allocating, in one or more slots of the second cell and one or more corresponding slots of the third cell, a first subset of parts of the PDCCH limit to the PDCCH candidates for the first cell received in the second cell and a second subset of parts of the PDCCH limit to the PDCCH candidates for the first cell received in the third cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  

4. The method of claim 3, wherein a sum of the first subset of parts and the second subset of parts equals one in the one or more slots of the second cell and the one or more corresponds slots of the third cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  

5. The method of claim 1, further comprising configuring a user equipment (UE) with carrier aggregation (CA situation, [0409]).  

13. The method of claim 1, wherein the third cell corresponds to the first cell, and wherein the first cell is self-scheduled and cross-carrier scheduled by the second cell (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]).  

14. The method of claim 13, wherein for each scheduled cell is scheduled by at most two cells, and no more than two values of the parameter are non-zero for the scheduled cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, the UE may set the number of BDs for the scheduled cell to a value equal to or less than N, a method for maintaining the number of BDs to be N in spite of a plurality of scheduling cells, [0428] – [0429]).  

15. The method of claim 14, wherein a summation of the parameters associated with first cell and cells that schedule the first cell is equal to one for the first cell (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, the UE may set the number of BDs for the scheduled cell to a value equal to or less than N, a method for maintaining the number of BDs to be N in spite of a plurality of scheduling cells, [0428] – [0429]).  

16. The method of claim 15, wherein for each cell scheduled by two cells, all non-zero values of the parameter are identical for cross-carrier scheduling and self- scheduling, respectively (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, the UE may set the number of BDs for the scheduled cell to a value equal to or less than N, a method for maintaining the number of BDs to be N in spite of a plurality of scheduling cells, [0428] – [0429]).  

17. The method of claim 14, further comprising determining a non-zero value of the parameter for cross-carrier scheduling, wherein a non-zero value of the parameter for self-scheduling corresponds to a difference of one and the non-zero value of the parameter for cross-carrier scheduling (if the number of BDs for a specific scheduled cell is N and the number of scheduling cells is K, the UE may set the number of BDs for the scheduled cell to KxN, or given a plurality of scheduling cells, the UE may set the number of BDs for the scheduled cell to a value equal to or less than N, a method for maintaining the number of BDs to be N in spite of a plurality of scheduling cells, [0428] – [0429]).

23. An apparatus for wireless communication, comprising: 
	a transceiver; 
	a memory configured to store instructions; and 
	at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processors is configured to: 
	determine a physical downlink control channel (PDCCH) limit corresponding to at least one of a number of blind detections (BDs) and a number of control channel elements (CCEs) based on one or more PDCCH candidates for a first cell that are monitored in a second cell or one or more PDCCH candidates for the first cell that are monitored in the at least a third cell, wherein the first cell is scheduled by the second cell and the at least a third cell different from the second cell (configuring a PDCCH search space and PDCCH BD methods of a UE in an environment in which one UCell may be scheduled by a plurality of cells, [0425], PDCCH search space for scheduling of a scheduled cell may be configured simultaneously in all of scheduling cells that schedule other cells, [0426]); and 
	communicate one or more PDCCH transmissions for the first cell from the second cell and the at least a third cell based on the PDCCH limit (the UE may attempt PDCCH BD to detect scheduling information for the scheduled cell, at the same time in the search spaces of the plurality of scheduling cells, [0426]).  

24. The apparatus of claim 23, wherein the first cell corresponds to a scheduled cell, and wherein to determine the PDCCH limit, wherein the at least one processor is further configured to determine the PDCCH limit corresponding to the number of BDs and the CCEs in a slot of the second cell and a slot of the third cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  

25. The apparatus of claim 24, wherein to determine the PDCCH limit, the at least one processor is further configured to allocate, in one or more slots of the second cell and one or more corresponding slots of the third cell, a first subset of parts of the PDCCH limit to the PDCCH candidates for the first cell received in the second cell and a second subset of parts of the PDCCH limit to the PDCCH candidates for the first cell received in the third cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  

26. The apparatus of claim 25, wherein a sum of the first subset of parts and the second subset of parts equals one in the one or more slots of the second cell and the one or more corresponds slots of the third cell (method for maintaining the number of BDs across a plurality of scheduling cells, [0426] – [0430]).  

27. The apparatus of claim 23, wherein the at least one processor is further configured to configure a user equipment (UE) with carrier aggregation (CA situation, [0409]).  

28. The apparatus of claim 23, wherein the third cell corresponds to the first cell, and wherein the first cell is self-scheduled and cross-carrier scheduled by the second cell (cross-carrier may be performed for a part of one DL burst, and self-carrier scheduling may be performed for the remaining part of the DL burst, [0409]).

30. An apparatus for wireless communication, comprising: 41 AF: 030284.19011Qualcomm Ref. No. 201708 
	means for determining a physical downlink control channel (PDCCH) limit corresponding to at least one of a number of blind detections (BDs) and a number of control channel elements (CCEs) based on one or more PDCCH candidates for a first cell that are monitored in a second cell or one or more PDCCH candidates for the first cell that are monitored in the at least a third cell, wherein the first cell is scheduled by the second cell and the at least a third cell different from the second cell (configuring a PDCCH search space and PDCCH BD methods of a UE in an environment in which one UCell may be scheduled by a plurality of cells, [0425], PDCCH search space for scheduling of a scheduled cell may be configured simultaneously in all of scheduling cells that schedule other cells, [0426]); and 
	means for communicating one or more PDCCH transmissions for the first cell from the second cell and the at least a third cell based on the PDCCH limit (the UE may attempt PDCCH BD to detect scheduling information for the scheduled cell, at the same time in the search spaces of the plurality of scheduling cells, [0426]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 - 12, 18 - 22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim1, 5, and 23 above, and further in view of 3GPP Technical Specification 38.213 (hereinafter TS 38.213).
The Applicant distinguishes over Kim by utilizing multiple cell configuration techniques. Kim does not teach multiple cell configuration techniques. However, TS 38.213 teaches multiple cell configuration techniques. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of Kim to incorporate the known techniques of multiple cell configuration techniques as taught by TS 38.213 in order to obtain the predictable result of less signaling overhead.
The combination teaches:

6. The method of claim 5, wherein determining the PDCCH limit includes: 37 AF: 030284.19011Qualcomm Ref. No. 201708 
	determining that the first cell can be scheduled by the second cell and a third cell (method for maintaining the number of BDs across a plurality of scheduling cells, Kim, [0426] – [0430], which implies multiple cells may be scheduled by multiple scheduling cells); 
	replacing a first total number of configured downlink cells associated with a numerology by a summation of cells according to at least a parameter associated with a scheduling cell, a scheduled cell and the numerology of the scheduling cell; and 
	replacing a second total number of configured downlink cells by a different summation of cells according to at least the parameter (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  

7. The method of claim 6, wherein the first summation of cells and the second summation of cells are across cell identifiers for downlink configured cells for the UE (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  

8. The method of claim 6, wherein the first cell corresponds to the scheduled cell scheduled by the second cell (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  

9. The method of claim 8, further comprising: 
	setting the parameter to zero when the first cell is not scheduled by the second cell or the numerology of the second cell is not the set numerology; and 
	setting the parameter to one when the first cell is only scheduled by the second cell with the set numerology (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  


10. The method of claim 6, further comprising determining the parameter based on one of: 
	a network configuration for each cell pair including the first cell and the second cell, a UE report including a value of the parameter, or a UE and network calculation (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  

11. The method of claim 10, wherein the UE and network calculation is based on a summation of a set of cells and the parameter as a product of a value of one for each scheduled cell (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  

12. The method of claim 10, wherein the UE and network calculation is based on the parameter corresponding to a proportional quantity of PDCCH configured for the scheduled cell and the scheduling cell (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).

18. The method of claim 1, further comprising reporting a PDCCH blind decode capability indication when a serving cell can be scheduled by multiple cells and a user equipment (UE) can be configured with one or more downlink cells such that a number of configured downlink cells equal to a summation of cells including one or more parameters each associated with a scheduling cell, a scheduled cell and a numerology of the scheduling cell is larger than a threshold value (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  

19. The method of claim 1, wherein a reference number of downlink cells is equal to a number of configured downlink cells equal to a summation of cells including a parameter associated with a scheduling cell, a scheduled cell and a numerology of the scheduling cell for cells configured to a user equipment (UE) when a PDCCH blind 39 AF: 030284.19011Qualcomm Ref. No. 201708 decode capability indication is not reported and any serving cell is scheduled by multiple cells (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).  

20. The method of claim 1, wherein determining the PDCCH limit corresponding to at least one of a number of BDs and a number of CCEs includes determining a maximum number of BDs and CCEs for one or more PDCCH candidates received in a set of cells associated with a numerology factor (if a UE is configured with N downlink cells with DL BWPs having SCS configuration of U, the UE is not required to monitor on the active DL BWP of the scheduling cell more than M candidates or more than C non-overlapped CCEs, for each scheduled cell, the UE is not required to monitor on the active DL BWP with SCS configuration u of the scheduling cell more than a minimum number of PDCCH candidates or more than a minimum number of non-overlapped CCEs per slot, TS 38.213, ch. 10.1).  

21. The method of claim 1, wherein determining the PDCCH limit includes determining a maximum number of BDs and CCEs for a scheduled cell corresponding to the first cell that is monitored in a scheduling cell corresponding to the second cell and associated with a numerology factor based on a minimum and maximum number of PDCCH slots (if a UE is configured with N downlink cells with DL BWPs having SCS configuration of U, the UE is not required to monitor on the active DL BWP of the scheduling cell more than M candidates or more than C non-overlapped CCEs, for each scheduled cell, the UE is not required to monitor on the active DL BWP with SCS configuration u of the scheduling cell more than a minimum number of PDCCH candidates or more than a minimum number of non-overlapped CCEs per slot, TS 38.213, ch. 10.1).  

22. The method of claim 1, wherein determining the PDCCH limit corresponding to at least one of a number of BDs and a number of CCEs includes determining a combined maximum number of BDs and CCEs for one or more PDCCH candidates for the scheduled cell that is monitored in all scheduling cells having a similar numerology factor (if a UE is configured with N downlink cells with DL BWPs having SCS configuration of U, the UE is not required to monitor on the active DL BWP of the scheduling cell more than M candidates or more than C non-overlapped CCEs, for each scheduled cell, the UE is not required to monitor on the active DL BWP with SCS configuration u of the scheduling cell more than a minimum number of PDCCH candidates or more than a minimum number of non-overlapped CCEs per slot, TS 38.213, ch. 10.1).

29. The apparatus of claim 23, wherein the at least one processor is further configured to report a PDCCH blind decode capability indication when a serving cell can be scheduled by multiple cells and a user equipment (UE) can be configured with one or more downlink cells such that a number of configured downlink cells equal to a summation of cells including one or more parameters each associated with a scheduling cell, a scheduled cell and a numerology of the scheduling cell is larger than a threshold value (TS 38.213 provides multiple choices of configuring downlink cells, this claim is merely a design choice based upon the specification, see pp. 74 – 81).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463